Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 18, 2018

                                    No. 04-16-00755-CV

             IN THE ESTATE OF AMINITA PEREZ-MUZZA, DECEASED,

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2007PB7000089 L2
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

     The court has considered the appellant’s motion for rehearing en banc, and the motion is
DENIED.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court